Citation Nr: 0210868	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition, a 
right foot condition, and a right ankle condition.

2.  Entitlement to service connection for a right leg 
condition.

3.  Entitlement to service connection for a somatization 
disorder, as secondary to service-connected residuals of a 
fracture of the right middle finger.

4.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD). 


(Additional issues of entitlement to an increased rating for 
residuals of a fracture of the right middle finger, and 
entitlement to a total disability rating based on individual 
unemployability, will be the subject of a later Board 
decision.)

WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1952 to June 1954.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 RO rating decision which granted 
service connection and a 30 percent rating for PTSD (the 
veteran appeals for a higher rating); found that new and 
material evidence had not been submitted to reopen claims for 
service connection for a back condition, a foot condition, 
and a right ankle condition; denied service connection for a 
right leg condition; and denied service connection for a 
somatization disorder, claimed as secondary to the service-
connected residuals of a fracture of the right middle finger.  
In April 2002 the veteran testified at a Board hearing at the 
RO.

(The Board notes that additional issues of entitlement to an 
increased rating for residuals of a fracture of the right 
middle finger, and entitlement to a total disability rating 
based on individual unemployability, will be the subject of a 
later Board decision which will be issued after the Board 
completes development of evidence on such issues.)






FINDINGS OF FACT

1.  A November 1983 Board decision denied claims for service 
connection for a back condition, a right foot condition, and 
a right ankle condition.  In January 1998, the veteran 
applied to reopen the claims for service connection for these 
conditions.

2.  Evidence received since the November 1983 Board decision 
is cumulative or redundant of evidence previously considered, 
or it is not so significant that it must be considered in 
order to fairly decide the merits of the claims for service 
connection for a back condition, a right foot condition, and 
a right ankle condition.

3.  The veteran does not currently have a right leg 
condition.

4.  The veteran does not have a currently diagnosed 
somatization disorder, and any such disorder was not caused 
or permanently worsened by his service-connected residuals of 
a fracture of the right middle finger.

5.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted since 
the final November 1983 Board decision, and thus the claims 
for service connection for a back condition, a right foot 
condition, and a right ankle condition are not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.156 (2001).

2.  A right leg condition was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

3.  A somatization disorder is not proximately due to or the 
result of service-connected residuals of a fracture of the 
right middle finger.  38 C.F.R. § 3.303 (2001).

4.  The veteran's PTSD is no more than 30 percent disabling.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the U.S. Army from 
August 1952 to June 1954, including service in Korea.  
Command reports of the veteran's unit, the 981st Field 
Artillery Battalion, showed that the unit was involved in 
combat.  

The veteran's service medical records show that in September 
1952 the veteran complained of pain and limited motion in 
that back and that he hurt his back four years prior in a car 
accident.  On examination motion was normal and X-rays were 
negative.  In October 1952 he was admitted for surgical 
observation for low back pain.  It was noted that there was 
no evidence (X-ray or clinical) of back pathology.  He was 
released back to duty, and he reported that his back pain was 
unchanged.  At the June 1954 service separation examination, 
there was no back, foot, or ankle abnormality noted; at that 
time the veteran's right hand was in a cast due to a recent 
injury.

In a June 1954 VA compensation claim, the veteran said that 
he injured his right foot when he dropped an artillery shell 
on it in March 1953.  He also said he broke the middle finger 
of his right hand in May 1954 and he still wore a cast for 
this injury.

VA medical records from July 1954 note residuals of a 
fracture of the right middle finger.  It was noted the 
veteran broke the finger in May 1954 in a shipboard accident 
when he was unloading a box from an elevator. 

By August 1954 rating decision the RO denied service 
connection for a right foot injury, based on a finding that 
no such injury was shown in service.  The RO granted service 
connection and a 10 percent rating for residuals of a 
fracture of the right middle finger.

A VA hospital summary showed that the veteran was admitted in 
July 1970 with complaints of dizziness, weakness, numbness of 
the fingers, toes and scalp, and episodic dyspnea.  He 
attempted to attribute these symptoms to a stroke.  He also 
reported insomnia and nocturnal muscle pain.  No 
abnormalities were found and no medication or therapeutic 
procedure was required during hospitalization.  The diagnosis 
upon discharge was psychoneurosis.

By September 1970 rating decision the RO denied service 
connection for a back condition.

On VA examination in October 1970 no neuropsychiatric disease 
was found.  On VA orthopedic examination, the veteran 
reported trouble with his back since 1962, due to no specific 
injury, and no evidence of organic disease of the spine was 
found.

By November 1970 rating decision the RO denied service 
connection for a back condition.

In April 1971 the Board issued a decision which denied 
service connection for a back condition.

By September 1979 rating decision the RO again denied service 
connection for a back condition and for a right foot injury.

In a September 1979 private physician's report it was noted 
that the veteran reported a history of a right foot injury in 
Korea in 1952 when an ammo box fell on his foot, and he also 
reported an injury to the back.  The diagnosis included 
moderate residuals of injury to the right foot and ankle, and 
moderate residuals of injury to the lumbar spine.

By October 1979 letter, the RO notified the veteran that the 
private physician's report was not sufficient to reopen the 
claims for service connection for a back condition and a 
right foot condition.

In March 1980 VA X-rays showed a normal lumbar spine and 
normal right foot and ankle.

On VA examination in March 1980 the veteran reported he 
injured his back during basic training, claiming that the 
injury followed a 30 mile hike with a full field pack.  He 
also reported he was loading ammunition when a 155 mm. shell 
rolled down an embankment and broke his right leg and crushed 
his right foot.  The diagnosis included traumatic injury of 
the low back, right foot, and ankle, alleged by the veteran, 
with no military medical confirmation and negative clinical 
findings.

A July 1981 VA X-ray showed minimal degenerative change in 
the lumbosacral spine with no significant interval change, 
and a normal right ankle.

By July 1982 rating decision the RO in part denied service 
connection for a right ankle injury.

By decision dated in November 1983 the Board denied service 
connection for a back disorder and a fracture of the right 
foot and ankle, essentially finding that there was no current 
right ankle, right foot, or back disability of service 
origin.

In August 1991 the RO granted the veteran non-service-
connected pension benefits, finding he was permanently and 
totally disabled from multiple conditions, primarily non-
service connected heart disease and Meniere's syndrome.

A July 1993 VA X-ray of the right foot showed vascular 
calcifications and an otherwise normal right foot.  It was 
noted that diabetes should be considered.

In January 1998 statement, a fellow servicemember, L.H.R., 
reported he served with the veteran in the 981 First Field 
Artillery Battalion in Korea and claimed that the veteran was 
helping to unload 155 howitzer ammunition off a truck and one 
fell on the veteran's right foot and severely damaged the 
foot.

In January 1998 the veteran submitted an application to 
reopen his claims for service connection for a back condition 
and for right foot and ankle conditions.

By letters dated in April and September 1998 the RO notified 
the veteran that his claims for service connection for a back 
condition, a right foot condition, and a right ankle injury 
had been previously denied and that in order to reopen his 
claims he would need to submit new and material evidence.

In a December 1998 statement, Dr. Gilbert Evans, a general 
practitioner, described some of the veteran's health 
problems.  It was noted the veteran attributed some of his 
health problems to his right hand finger fracture residuals.  
The doctor noted the veteran had waxing and waning of a 
conversion reaction due to PTSD.

In December 1998 the veteran and his wife testified at a 
hearing at the RO.  He testified that he was assigned to an 
artillery unit in Korea and that he took care of the 
ammunition.  He claimed he was in combat in Korea, and that 
the first incident of combat took place on the night he 
arrived in country.  He claimed they were hit with continuous 
incoming rounds of mortar and artillery and some were 
wounded.  He claimed that one night in June 1953 he was 
helping unload ammunition which had been frozen together, and 
that the ice broke loose and the ammunition tumbled down and 
landed on his right leg, ankle, and foot.  He received 
treatment in the morning because they were firing all night.  
He claimed that they were involved in combat at the time and 
a mortar round hit a truck and a corporal was killed in 
action.  He testified that he was sitting in a vehicle at the 
time and was unconscious.  He claimed he was hit by shrapnel, 
but did not receive treatment for any wounds because they 
healed.  He testified his right ankle was stiff, the toes 
went numb and he had foot pain.  Submitted at the hearing was 
a copy of the Presidential Unit Citation which was awarded to 
members of the 40th Infantry Division who served in Korea 
during the period from June 1952 to July 1953.

In a December 1998 statement, a fellow servicemember, L.H.R., 
reported that he was a soldier in the 981st Field Arty, Bn. 
A.P.O. 6, through June of 1953, and knew of the injury of the 
veteran and the death of another fellow servicemember.

On VA examination in May 1999, the 70 year old veteran 
reported he was not getting any mental health treatment.  He 
complained that he could not sleep and that his nerves were 
"pretty bad".  He reported having nightmares involving war 
memories, woke up thinking he was in battle, and typically 
could not return to sleep.  He was often sweaty at night and 
slept by himself because he did not trust himself that he 
might hurt someone.  He reported intrusive thoughts about 
battles in Korea.  He avoided crowds and did not go to 
restaurants.  He remained married to his wife of 43 years and 
said their relationship was generally good.  He reported he 
lost his temper, but would walk off when he does so.  He 
reported he had worked for 30 years recycling metal, but now 
spent his time around his yard.  He claimed that he and his 
wife did not visit with anyone and did not know anyone close 
to their residence.  On examination the veteran made good eye 
contact and did not display any anxiety or depression.  His 
speech was within normal limits.  His mood was euthymic and 
affect was appropriate to content.  His thought processes and 
associations were logical and tight and no loosening of 
associations was noted.  There was no gross impairment in 
memory and the veteran was oriented in all spheres.  There 
were no hallucinations or delusions, the veteran's insight 
and judgment were adequate, and he denied suicidal or 
homicidal ideation.  The impression was chronic PTSD, and a 
Global Assessment of Functioning (GAF) score of 52 was 
assigned.

In August 1999, the RO granted service connection and a 30 
percent rating for PTSD, effective from December 1998.

In a September 2000 letter, Dr. Gilbert Evans claimed that 
the veteran's service records documented he received injuries 
to his mind and body that rendered him disabled.  Dr. Evans 
noted that "even without his physical (ankle, lumbar spine, 
finger and shoulder impairments) his PTSD is sufficient to 
cause him to be disabled %100."

In April 2002 the veteran and his wife testified at a Board 
hearing at the RO.  He claimed that his back condition 
resulted from an explosion that occurred in service when a 
122 millimeter mortar round hit a truck.  He testified he was 
treated by a medic after the explosion, and that he received 
shrapnel to his back and his right ankle, foot, and leg.  He 
further testified that his back and right foot, ankle and leg 
injuries were sustained in combat, and that the underwent 
five days and nights of continuous combat and shelling.  He 
claimed he received treatment and medication from VA for his 
back and right leg, ankle and foot pain.  With regard to 
service connection for a somatization disorder the veteran 
testified that he did not "understand that" and did not know 
"what to say about that" and that he would "just pass that 
up."  He later testified that the somatization disorder 
connected "the arthritis and the trauma that was caused from 
all this injury".  With regard to an increased rating for 
PTSD the veteran said "I don't think I need any more of 
that," and that he thought it was a fair rating and that he 
had "other stuff that's more important."  He testified that 
he injured his right foot during combat in Korea, and claimed 
he was unloading 95 pound projectiles, which were covered in 
ice, and one of the projectiles hit his right foot and broke 
all the bones and he could not walk for six weeks.  He 
claimed that he had arthritis in the right foot and ankle and 
that he was able to walk but that it hurt all the time.  
Received at the hearing were several duplicate records from 
the veteran, along with two statements from the veteran.  

Received from the veteran in May 2002 were additional 
duplicate records, along with handwritten annotations by the 
veteran.



II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statement of the case, the veteran 
has been informed of the evidence necessary to substantiate 
his claims.  Pertinent medical records on these issues have 
been obtained to the extent possible.  He has been afforded 
VA examinations where necessary to decide the claims, and 
identified relevant medical records have been obtained.  
Accordingly, the notice and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000, and the related VA 
regulation, have been satisfied as to these claims.  38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

New and Material Evidence for Service Connection for 
Back, Right Foot, and Right Ankle Conditions

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In an November 1983 decision, the Board, in part, denied 
service connection for a back condition, a right foot 
condition, and a right ankle condition.  The Board 
essentially found that there was no evidence of a current 
right foot or right ankle disability, and that there was no 
evidence that the veteran's back disability was incurred in 
service or was related to service.  The November 1983 Board 
decision is final, and the claim may be reopened only if new 
and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7104; Manio v. Derwinski, 1 Vet.App. 140 (1991).  

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Recent 
amendments to 38 C.F.R. § 3.156(a) apply only to claims to 
reopen received on or after August 29, 2001, and, hence, have 
no bearing on the instant case.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001).

When the claim was denied by the Board in November 1983, the 
evidence on file consisted of service and post-service 
medical records and the veteran's written statements and 
testimony.  Service medical records from the veteran's active 
duty (August 1952 to June 1954) showed no complaints or 
findings of a right foot or right ankle condition, but do 
show that in September 1952 the veteran complained of pain 
and limited motion in that back and reported he hurt his back 
four years prior in a car accident.  On examination motion 
was normal and X-rays were negative.  In October 1952 there 
was no evidence (X-ray or clinical) of back pathology.  On 
his discharge examination his spine was found to be normal.  
On VA examination in October 1970 no evidence of organic 
disease of the spine was found.  A September 1979 private 
physician's report showed a diagnosis of moderate residuals 
of injury to the right foot and ankle and moderate residuals 
of injury to the lumbar spine.  In March 1980 VA X-rays 
showed a normal lumbar spine and normal right foot and ankle.  
On VA examination in March 1980 the diagnosis included 
traumatic injury of the low back, right foot, and ankle, 
alleged by the veteran, with no military medical confirmation 
and negative clinical findings.  A July 1981 VA X-ray showed 
minimal degenerative change in the lumbosacral spine with no 
significant interval change, and a normal right ankle.

Evidence submitted subsequent to the November 1983 Board 
decision includes several duplicate records submitted by the 
veteran, buddy statements from a fellow servicemember who 
reported he served with the veteran and observed a 155 
howitzer ammunition fall off a truck on the veteran's right 
foot, a 1993 VA X-ray of the right foot which showed vascular 
calcifications and an otherwise normal right foot, statements 
from the veteran, and testimony from the veteran and his wife 
at hearings in December 1998 and April 2002.  The Board finds 
that the medical evidence submitted since the November 1983 
Board decision is not new as it is cumulative of evidence 
previously condidered.  Vargas-Gonzalez v. West 12 Vet.App. 
321 (1999).  The additional medical evidence does not provide 
competent medical evidence showing that the veteran has a 
current right foot or ankle disability, and does not show 
that the veteran has a low back disability that was incurred 
in service or that is linked to service.  Such evidence is 
not material as it does not pertain to the significant 
questions of whether the veteran has a right ankle condition 
or a right foot condition, and whether the veteran's back 
condition is related to service.  The Board further notes 
that although the veteran testified that he injured his right 
ankle and foot during combat in Korea, such testimony is not 
material as it does not show a current disability caused from 
any injury in service.  Although it has been conceded that 
the veteran was in combat during service, the special laws 
and regulations pertaining to combat veterans are not of use 
unless a current disability has been shown.  

Evidence received since the November 1983 Board decision also 
includes more written statements and recent hearing testimony 
from the veteran, again reiterating his belief that he has 
back, right foot, and right ankle conditions that began in 
service.  These repetitious assertions are not new evidence.  
Vargas-Gonzalez v. West 12 Vet.App. 321 (1999).  The 
veteran's assertions on the cause of back condition, and his 
assertions that he has right foot and ankle conditions are 
also not material evidence, since he is a layman and has no 
competence to give an opinion on medical causation or 
diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the November 1983 Board decision, and 
thus the claims for service connection for a back condition, 
a right foot condition, and a right ankle condition are not 
reopened.  

Service Connection for a Right Leg Condition

The record reflects that the veteran claims he injured his 
right leg in combat during his service in Korea.  Although 
the record reflects that the veteran was engaged in combat 
during his service in Korea, the threshold issue to be 
resolved is whether the veteran has any current right leg 
disability.  In that regard the Board notes that there is no 
current right leg disability shown by the medical evidence of 
record.  Although the veteran claims he has a right leg 
disability, he is a layman and has no competence to give an 
opinion on medical diagnosis.  Espiritu, supra.  Entitlement 
to service connection for a disease or injury is limited to 
cases where there is a resulting "disability," and in the 
absence of proof of a present disability, there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, since 
there is no medical evidence of a current right leg 
disability, there can be no valid claim of service 
connection. 

The preponderance of the evidence is against the claim for 
service connection for a right leg condition.  Thus the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Service Connection for a Somatization Disorder as Secondary 
to the service-connected Residuals of a Fracture of the Right 
Middle Finger

Secondary service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found when aggravation of 
a non-service-connected condition is proximately due to or 
the result of a service-connected condition, but in such a 
case the veteran may be compensated only for the degree of 
additional disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Although service connection has been granted for residuals of 
a fracture of the right middle finger, the record provides no 
medical evidence showing that the veteran currently has an 
acceptable psychiatric diagnosis of a somatization disorder.  
The record reflects that the veteran was treated for 
psychoneurosis in 1970 and that he now has service-connected 
PTSD; however no current psychiatric diagnosis of a 
somatization disorder has been provided.  Moreover, the 
veteran essentially testified that he did not understand this 
issue and did not know what to say about it; thus, it appears 
that there are no additional records to obtain or any 
additional development that need be done on this issue.  
Thus, there is no competent medical evidence to establish 
secondary service connection for a somatization disorder, 
including under the Allen theory of aggravation.  

The preponderance of the evidence is against the claim for 
secondary service connection for a somatization disorder.  
Thus the benefit of the doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

Increased Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The rating criteria pertaining to PTSD provide that a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds the objective evidence of record does not 
show PTSD symptoms of such a magnitude to produce 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as those outlined in 
the criteria for a 50 percent rating under Diagnostic Code 
9411.  The record reflects that the veteran does not receive 
any mental health treatment and that on the 1999 VA 
examination he was affable and euthymic and his speech was 
appropriate.  There was no impairment of his memory, his 
judgment and insight were adequate, his thought processes 
were logical and tight, and he did not display anxiety or 
depression.  The only impairment described by the veteran 
included that he would occasionally lose his temper, that he 
had nightmares and intrusive thoughts about combat in Korea, 
and that he avoided crowds and war movies.  He also reported 
that he and his wife did not visit anyone and did not know 
anyone close to their residence.  He was assigned a GAF score 
of 52.  According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), a GAF score of 52 indicates moderate 
symptoms or moderate difficulty in social or occupational 
functioning.  

The Board recognizes that in a September 2000 letter, Dr. 
Evans opined that the veteran's PTSD was sufficient to cause 
him to be disabled 100 percent.  The Board notes that Dr. 
Evans is a general practitioner and there is no indication 
that he has treated the veteran for PTSD; in fact the veteran 
has reported he receives no mental health treatment.  The 
Board also notes that at the April 2002 hearing, the veteran 
testified essentially that a 30 percent rating for PTSD was a 
fair rating and that he did not need anymore.  

The evidence as a whole demonstrates that the veteran's PTSD 
is no more than 30 percent disabling.  Moreover, in this case 
involving an initial rating on the granting of service 
connection, the evidence shows that PTSD has been no more 
than 30 percent disabling since the effective date of service 
connection; thus higher "staged ratings" are not warranted 
during any time since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  As 
the preponderance of the evidence is against a higher rating 
for PTSD, the benefit-of-the-doubt rule is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.



ORDER

The application to reopen claims for service connection for a 
back condition, a foot condition, and a right ankle condition 
is denied.

Service connection for a right leg condition is denied.

Service connection for a somatization disorder is denied.

A rating in excess of 30 percent for PTSD is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

